IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-11-00305-CV

JOHN MARGETIS AND MICHAEL BRISCOE,
                                                               Appellants
v.

CANOPY CONSTRUCTION, LLC, EPSILON
HOLDINGS, LP, GZH ENTERPRISES, INC.,
ANDREW HEAPE, TREY GIBSON AND NICK ZINDEL,
                                     Appellees



                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 82353


                           MEMORANDUM OPINION


       Appellants, John Margetis and Michael Briscoe, have filed a motion to dismiss

their appeal of the trial court’s summary-judgment order.1 See TEX. R. APP. P. 42.1(a)(1).

Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.



       1  Margetis and Briscoe have styled their motion as a “Motion to Withdraw”; however, we
construe the motion to be a motion to dismiss.
                                       AL SCOGGINS
                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed March 21, 2012
[CV06]




Margetis v. Canopy Construction, LLC                 Page 2